 1   JOHN RUSSELL EMERSON (pro hac vice)
     (russ.emerson@haynesboone.com)
 2   STEPHANIE N. SIVINSKI (pro hac vice)
 3   (stephanie.sivinski@haynesboone.com)
     MATTHEW P. CHIARIZIO (pro hac vice)
 4   (matthew.chiarizio@haynesboone.com)
     JAMIE RAJU (pro hac vice to be filed)
 5   HAYNES AND BOONE, LLP
 6   2323 Victory Avenue, Suite 700
     Dallas, Texas 75219
 7   Phone: (214) 651-5000
     Fax: (214) 200-0615
 8
 9   Attorneys for Defendants HighRel, Inc.; HiCon
     USA LLC; Hwang; and Schubring
10
                          IN THE UNITED STATES DISTRICT COURT
11
                              FOR THE DISTRICT OF ARIZONA
12
      Plastronics Socket Partners, Ltd.;                 Case No. CV-18-03201-P-SPL
13    Plastronics H-Pin, Ltd.
                                                         PAUL SCHUBRING’S ANSWER TO
14
                       Plaintiffs,                       PLAINTIFFS’ FIRST AMENDED
15               v.                                      COMPLAINT AND REQUEST FOR
                                                         INJUNCTION
16    HighRel, Inc., HiCon USA, LLC; Dong
17    Weon Hwang; and Paul Schubring

18                     Defendants.
19
            Defendant Paul Schubring hereby Answers and pleads his Defenses to Plaintiffs’
20
     First Amended Complaint and Request for Injunction (Dkt. 11). These responses, defenses,
21
     and counterclaims are made solely on behalf of Mr. Schubring and are not made on behalf
22
     of HighRel, Inc. (“HighRel”), HiCon USA, LLC (“HiCon USA”), or Dong Weon Hwang
23
     (“Mr. Hwang”).
24
     I.     ANSWER
25
                                           INTRODUCTION
26
            1.        Mr. Schubring admits that this purports to be an action for patent
27
     infringement, breach of contract for violation of confidentiality obligations, willful and
28



                                                     1
 1   malicious trade secret misappropriation under federal and state law, tortious interference
 2   with contractual relations, and breach of fiduciary duty.
 3          2.       Mr. Schubring lacks knowledge or information sufficient to form a belief
 4   about the truth of the allegations in Paragraph 2, and accordingly denies the same.
 5          3.       Mr. Schubring admits that Mr. Hwang is a former Plastronics employee who
 6   served as Plastronics’ Chief Technology Officer. Mr. Schubring denies the remaining
 7   allegations in Paragraph 3.
 8          4.       Mr. Schubring admits that he is a former Plastronics employee. Mr. Schubring
 9   denies the remaining allegations of Paragraph 4.
10          5.       Denied.
11          6.       Mr. Schubring lacks knowledge or information sufficient to form a belief
12   about the truth of the allegations in Paragraph 6, and accordingly denies the same.
13          7.       Admitted.
14          8.       Mr. Schubring lacks knowledge or information sufficient to form a belief
15   about the truth of the allegations in Paragraph 8 relating to Mr. Hwang’s knowledge or use
16   of confidential Plastronics information, and accordingly denies the same. Mr. Schubring
17   denies the remaining allegations of Paragraph 8.
18          9.       Mr. Schubring lacks knowledge or information sufficient to form a belief
19   about the truth of the allegations in Paragraph 9, and accordingly denies the same.
20          10.      Denied.
21          11.      Denied.
22          12.      Mr. Schubring lacks knowledge or information sufficient to form a belief
23   about the truth of the allegations in Paragraph 12 relating to why this action was brought,
24   and accordingly denies the same. Mr. Schubring denies the remaining allegations of
25   Paragraph 12.
26                                          THE PARTIES
27          13.      Mr. Schubring lacks knowledge or information sufficient to form a belief
28   about the truth of the allegations in Paragraph 13 and accordingly denies the same.



                                                    2
 1             14.   Mr. Schubring lacks knowledge or information sufficient to form a belief
 2   about the truth of the allegations in Paragraph 14 and accordingly denies the same.
 3             15.   Admitted.
 4             16.   Admitted.
 5             17.   Mr. Schubring lacks knowledge or information sufficient to form a belief
 6   about the truth of the allegations in Paragraph 17 and accordingly denies the same.
 7             18.   Admitted.
 8                                 JURISDICTION AND VENUE
 9             19.   Mr. Schubring restates each response set forth herein and incorporates them
10   herein.
11             20.   Mr. Schubring admits that Plaintiffs have attempted to file a complaint
12   asserting a patent-infringement claim against defendants HiCon USA and HighRel arising
13   under the Patent Laws of the United States, Title 35 of the United States Code. Mr.
14   Schubring denies all remaining allegations in Paragraph 20.
15             21.   Denied.
16             22.   Mr. Schubring admits that U.S. district courts have original and exclusive
17   subject matter jurisdiction over claims arising under the Federal Defend Trade Secrets Act
18   based on 28 U.S.C. §§ 1331.
19             23.   Mr. Schubring admits that this purports to be an action for misappropriation
20   of trade secrets under Arizona law, breach of contract, breach of fiduciary duty, and tortious
21   interference with business relations.
22             24.   Paragraph 24 states a conclusion of law to which no response is required.
23             25.   Paragraph 25 states a conclusion of law to which no response is required.
24             26.   Mr. Schubring admits that he is subject to general personal jurisdiction in
25   Arizona. Mr. Schubring denies the remaining allegations of Paragraph 26.
26             27.   Mr. Schubring lacks knowledge or information sufficient to form a belief
27   about the truth of the allegations in Paragraph 27 and accordingly denies the same.
28



                                                     3
 1             28.   Mr. Schubring admits that this Court has personal jurisdiction over HiCon
 2   USA. Mr. Schubring denies that HiCon is an Arizona limited liability company. Mr.
 3   Schubring admits that HiCon USA has sold the Hi-CONTACT pin to a customer in
 4   Arizona. Mr. Schubring admits that HiCon USA has entered a distribution agreement with
 5   HiCon Co. Mr. Schubring admits that HiCon USA conducts business in Arizona. Mr.
 6   Schubring denies the remaining allegations in Paragraph 28.
 7             29.   Mr. Schubring admits that the Court has personal jurisdiction over HighRel.
 8   Mr. Schubring admits that HighRel is a corporation organized under the laws of the state of
 9   Arizona. Mr. Schubring admits that HighRel conducts business in the state of Arizona. Mr.
10   Schubring denies the remaining allegations in Paragraph 29.
11             30.   Mr. Schubring admits that this District is a proper venue for the claims alleged
12   against him, HighRel, and HiCon USA. Mr. Schubring lacks information sufficient to form
13   a belief about the truth of the remaining allegations in Paragraph 30, and accordingly denies
14   the same.
15                                   FACTUAL BACKGROUND
16             31.   Mr. Schubring restates each response set forth herein and incorporates them
17   herein.
18             32.   Mr. Schubring lacks knowledge or information sufficient to form a belief
19   about the truth of the allegations in Paragraph 32 and accordingly denies the same.
20             33.   Mr. Schubring lacks knowledge or information sufficient to form a belief
21   about the truth of the allegations in Paragraph 33 and accordingly denies the same.
22             34.   Mr. Schubring lacks knowledge or information sufficient to form a belief
23   about the truth of the allegations in Paragraph 34 and accordingly denies the same.
24             35.   Mr. Schubring lacks knowledge or information sufficient to form a belief
25   about the truth of the allegations in Paragraph 35 and accordingly denies the same.
26                            A. Hwang’s Employment with Plastronics
27             36.   Mr. Schubring lacks knowledge or information sufficient to form a belief
28   about the truth of the allegations in Paragraph 36 and accordingly denies the same.



                                                     4
 1           37.   Mr. Schubring lacks knowledge or information sufficient to form a belief
 2   about the truth of the allegations in Paragraph 37 and accordingly denies the same.
 3           38.   Mr. Schubring lacks knowledge or information sufficient to form a belief
 4   about the truth of the allegations in Paragraph 38 and accordingly denies the same.
 5           39.   Mr. Schubring lacks knowledge or information sufficient to form a belief
 6   about the truth of the allegations in Paragraph 39 and accordingly denies the same.
 7           40.   Mr. Schubring admits that Mr. Hwang and Plastronics Socket entered a
 8   Royalty Agreement. Mr. Schubring lacks knowledge or information sufficient to form a
 9   belief about the truth of the remaining allegations in Paragraph 40 and accordingly denies the
10   same.
11           41.   Mr. Schubring admits that Mr. Hwang and Plastronics Socket entered an
12   Assignment Agreement. Mr. Schubring lacks knowledge or information sufficient to form a
13   belief about the truth of the remaining allegations in Paragraph 41 and accordingly denies the
14   same.
15           42.   Mr. Schubring lacks knowledge or information sufficient to form a belief
16   about the truth of the allegations in Paragraph 42 and accordingly denies the same.
17           43.   Mr. Schubring lacks knowledge or information sufficient to form a belief
18   about the truth of the allegations in Paragraph 43 and accordingly denies the same.
19           44.   Mr. Schubring admits that Paragraph 44 attempts to recite claim 1 of the ’602
20   Patent, but the recital contains typographical errors. Mr. Schubring admits that Exhibit A to
21   the Complaint appears to be a copy of the ’602 Patent. Mr. Schubring denies all remaining
22   allegations in Paragraph 44.
23           45.   Mr. Schubring lacks knowledge or information sufficient to form a belief
24   about the truth of the allegations in Paragraph 45 and accordingly denies the same.
25           46.   Mr. Schubring denies that HighRel is a customer of Plastronics Socket. Mr.
26   Schubring lacks knowledge or information sufficient to form a belief about the truth of the
27   remaining allegations in Paragraph 46 and accordingly denies the same.
28



                                                   5
 1          47.      Mr. Schubring lacks knowledge or information sufficient to form a belief
 2   about the truth of the allegations in Paragraph 47 and accordingly denies the same.
 3          48.      Mr. Schubring lacks knowledge or information sufficient to form a belief
 4   about the truth of the allegations in Paragraph 48 and accordingly denies the same.
 5                          B. Schubring’s Employment with Plastronics
 6          49.      Admitted.
 7          50.      Mr. Schubring admits that he was employed by Plastronics beginning on or
 8   about October 8, 2007. Mr. Schubring denies all remaining allegations in Paragraph 50.
 9          51.      Mr. Schubring admits that he signed a proprietary information agreement with
10   Plastronics. Mr. Schubring admits that the proprietary information agreement acknowledges
11   the existence of certain proprietary materials which the agreement refers to as “Proprietary
12   Material.” Mr. Schubring denies all remaining allegations in Paragraph 51.
13          52.      The agreement speaks for itself, and no further response is required to
14   Paragraph 52. To the extent a response is required, Mr. Schubring denies all allegations in
15   Paragraph 52.
16          53.      The agreement speaks for itself, and no further response is required to
17   Paragraph 53. To the extent a response is required, Mr. Schubring denies all allegations in
18   Paragraph 53.
19          54.      Admitted.
20          55.      Mr. Schubring admits that the Termination Letter stated that provisions of
21   the proprietary information agreement would remain in force, except for a single provision
22   regarding non-solicitation. Whether or not Mr. Schubring had a duty to hold proprietary
23   materials in confidence and whether that duty remained in place are legal conclusions to
24   which no response is required. To the extent a response is required, Mr. Schubring denies all
25   remaining allegations in Paragraph 55.
26
27
28



                                                    6
 1     C. Hwang’s Post-Plastronics Activities – Hwang Builds Competing Business in
 2                                                 Korea
 3          56.      Mr. Schubring lacks knowledge or information sufficient to form a belief
 4   about the truth of the allegations in Paragraph 56 and accordingly denies the same.
 5          57.      Mr. Schubring lacks knowledge or information sufficient to form a belief
 6   about the truth of the allegations in Paragraph 57 and accordingly denies the same.
 7          58.      Mr. Schubring lacks knowledge or information sufficient to form a belief
 8   about the truth of the allegations in Paragraph 58 and accordingly denies the same.
 9          59.      Mr. Schubring admits that paragraph 59 accurately lists HiCon Ltd.’s website
10   and that the listed website lists products called Hi-CONTACT, Hr-CONTACT, and Hs-
11   CONTACT. Mr. Schubring admits that Exhibit B to the complaint appears to be a copy of
12   the HiCon Ltd. home page. Mr. Schubring acknowledges that this paragraph also includes
13   pictures from the HiCon Ltd. home page. Mr. Schubring denies all remaining allegations in
14   Paragraph 59.
15          60.      HiCon Co. is the sole proprietorship of Mr. Hwang. Mr. Schubring lacks
16   knowledge or information sufficient to form a belief about the truth of the allegations in
17   Paragraph 60 and accordingly denies the same.
18    D. Schubring’s Post-Plastronics Activities – Schubring Builds Competing Business
19                                               in Arizona
20          61.      Admitted.
21          62.      Admitted.
22          63.      Denied.
23     E. Hwang and Schubring Join Forces to Bring Competing Businesses to Arizona
24         and North America, Infringe the ’602 Patent, and Misappropriate Plastronics’
25                                             trade secrets
26          64.      Mr. Schubring lacks knowledge or information sufficient to form a belief
27   about the truth of the allegations in Paragraph 64 and accordingly denies the same.
28



                                                    7
 1          65.    Mr. Schubring admits that HiCon USA signed a distribution agreement with
 2   HiCon Co. relating to the United States, Mexico, and Canada. Mr. Schubring denies the
 3   remaining allegations of Paragraph 65.
 4          66.    Denied.
 5          67.    Mr. Schubring admits that on August 24, 2017 HighRel contacted Plastronics
 6   Socket to inform Plastronics Socket that HighRel had just signed an exclusive distribution
 7   agreement. Mr. Schubring admits that HiCon USA entered a distribution agreement with
 8   HiCon Co. on or about August 24, 2017 and that a redacted copy of that agreement is
 9   attached as Exhibit H. Mr. Schubring denies the remaining allegations of Paragraph 67.
10          68.    Mr. Schubring lacks information sufficient to form a belief about the truth of
11   the allegations regarding whether Plastronics has consented to any transfer or license, and
12   accordingly denies same. Mr. Schubring denies the remaining allegations of Paragraph 68.
13          69.    Mr. Schubring lacks information sufficient to form a belief about the truth of
14   the allegations regarding whether Plastronics has consented to any transfer or license, and
15   accordingly denies same. Mr. Schubring denies the remaining allegations of Paragraph 69.
16          70.    Mr. Schubring lacks knowledge or information sufficient to form a belief
17   about the truth of the allegations in Paragraph 70 and accordingly denies the same.
18          71.    Mr. Schubring lacks knowledge or information sufficient to form a belief
19   about the truth of the allegations in Paragraph 71 and accordingly denies the same.
20          72.    Denied.
21          73.    Denied.
22          74.    Mr. Schubring denies that HiCon USA is HiCon Ltd.’s distributor. Mr.
23   Schubring lacks knowledge or information sufficient to form a belief about the truth of the
24   remaining allegations in Paragraph 74 and accordingly denies the same.
25          75.    Mr. Schubring denies that HiCon USA purchases products from HiCon Ltd.
26   Mr. Schubring lacks knowledge or information sufficient to form a belief about the truth of
27   the remaining allegations in Paragraph 75 and accordingly denies the same.
28



                                                   8
 1           76.   Mr. Schubring admits that NXP and Intel are customers of HighRel and that
 2   NXP has purchased at least one of the Accused Devices from HighRel. Mr. Schubring
 3   denies that NXP or Intel began purchasing products from HighRel because of any improper
 4   conduct on Mr. Schubring’s part. Mr. Schubring lacks knowledge or information sufficient
 5   to form a belief about the truth of the allegations in Paragraph 76 and accordingly denies the
 6   same.
 7           77.   Mr. Schubring admits that he was aware of the ’602 Patent since at least
 8   October 8, 2007. Mr. Schubring denies the remaining allegations of Paragraph 77.
 9           78.   Mr. Schubring admits that he was aware of the ’602 Patent since at least
10   October 8, 2007. Mr. Schubring denies the remaining allegations of Paragraph 78.
11           79.   Mr. Schubring lacks knowledge or information sufficient to form a belief
12   about the truth of the allegations in Paragraph 79 and accordingly denies the same.
13           80.   Mr. Schubring admits that HighRel is a competitor of Plastronics Socket and
14   denies that HighRel is a competitor of Plastronics H-Pin. Mr. Schubring denies that HiCon
15   USA is a competitor of Plastronics Socket or Plastronics H-Pin. Mr. Schubring lacks
16   knowledge or information sufficient to form a belief about the truth of the remaining
17   allegations in Paragraph 80 and accordingly denies the same.
18           81.   Mr. Schubring lacks knowledge or information sufficient to form a belief
19   about the truth of the allegations in Paragraph 81 and accordingly denies the same.
20           82.   Mr. Schubring lacks knowledge or information sufficient to form a belief
21   about the truth of the allegations in Paragraph 82 and accordingly denies the same.
22           83.   Denied.
23           84.   Mr. Schubring lacks knowledge or information sufficient to form a belief
24   about the truth of the allegations in Paragraph 84 and accordingly denies the same.
25           85.   Denied.
26           86.   Denied.
27           87.   Mr. Schubring lacks knowledge or information sufficient to form a belief
28   about the truth of the allegations in Paragraph 87 and accordingly denies the same.



                                                   9
 1                    COUNT I – PATENT INFRINGEMENT BY HICON USA
 2             88.–107.      Count I is alleged only against HiCon USA, and therefore no response
 3   is needed from Mr. Schubring.
 4                    COUNT II – PATENT INFRINGEMENT BY HIGHREL
 5             108.–127.     Count II is alleged only against HighRel, and therefore no response is
 6   needed from Mr. Schubring.
 7   COUNT III – MISAPPROPRIATION OF TRADE SECRETS IN VIOLATION OF
 8                 THE FEDERAL DEFEND TRADE SECRETS ACT BY HWANG
 9             128. –141.    Count III is alleged only against Mr. Hwang, and therefore no response
10   is needed from Mr. Schubring.
11   COUNT IV – MISAPPROPRIATION OF TRADE SECRETS IN VIOLATION OF
12                THE ARIZONA UNIFORM TRADE SECRETS ACT BY HWANG
13                    142. –153.    Count IV is alleged only against Mr. Hwang, and therefore no
14   response is needed from Mr. Schubring.
15   COUNT V – MISAPPROPRIATION OF TRADE SECRETS IN VIOLATION OF
16              THE FEDERAL DEFEND TRADE SECRETS ACT BY SCHUBRING
17             154.   Mr. Schubring restates each response set forth herein and incorporates them
18   herein.
19             155.   Mr. Schubring admits that Plastronics purports to bring this action under the
20   Defend Trade Secrets Act. Mr. Schubring denies the remaining allegations of Paragraph
21   155.
22             156.   Mr. Schubring admits that Plastronics purports to bring this claim based upon
23   alleged misappropriation of information relating to socket and contact technology. Mr.
24   Schubring denies the remaining allegations of Paragraph 156.
25             157.   Denied.
26             158.   Denied.
27             159.   Denied.
28



                                                    10
 1             160.   Mr. Schubring admits that he signed a proprietary information agreement with
 2   Plastronics. Mr. Schubring denies the remaining allegations of Paragraph 160.
 3             161.   Denied.
 4             162.   Denied.
 5             163.   Mr. Schubring admits that he was employed by Plastronics. Mr. Schubring
 6   admits that he signed a proprietary information agreement with Plastronics. Mr. Schubring
 7   denies the remaining allegations of Paragraph 163.
 8             164.   Denied.
 9             165.   Denied.
10             166.   Denied.
11             167.   Mr. Schubring admits that Plastronics appears to request equitable relief in its
12   complaint. Mr. Schubring denies the remaining allegations of Paragraph 167.
13   COUNT VI – MISAPPROPRIATION OF TRADE SECRETS IN VIOLATION OF
14             THE ARIZONA UNIFORM TRADE SECRETS ACT BY SCHUBRING
15             168.   Mr. Schubring restates each response set forth herein and incorporates them
16   herein.
17             169.   Mr. Schubring admits that Plastronics purports to bring this action under the
18   Arizona Uniform Trade Secrets Act. Mr. Schubring denies the remaining allegations of
19   Paragraph 169.
20             170.   Denied.
21             171.   Denied.
22             172.   Denied.
23             173.   Denied.
24             174.   Denied.
25             175.   Denied.
26             176.   Denied.
27             177.   Denied.
28             178.   Denied.



                                                     11
 1             179.   Mr. Schubring admits that Plastronics appears to request equitable relief in this
 2   complaint. Mr. Schubring denies the remaining allegations of Paragraph 179.
 3              COUNT VII – BREACH OF CONTRACT, THE CONFIDENTIAL
 4         INFORMATION ACKNOWLEDGEMENT AGREEMENT, BY HWANG
 5             180.–198. Count VII is alleged only against Mr. Hwang, and therefore no response is
 6   needed from Mr. Schubring.
 7                COUNT VIII – BREACH OF FIDUCIARY DUTY BY HWANG
 8             199.–208. Count VIII is alleged only against Mr. Hwang, and therefore no response
 9   is needed from Mr. Schubring.
10    COUNT IX – BREACH OF CONTRACT, THE SCHUBRING PROPRIETARY
11                        INFORMATION AGREEMENT, BY SCHUBRING
12             209.   Mr. Schubring restates each response set forth herein and incorporates them
13   herein.
14             210.   Denied.
15             211.   Denied.
16             212.   Mr. Schubring admits that Plastronics Socket is a party to the proprietary
17   information agreement. Mr. Schubring denies the remaining allegations in Paragraph 212.
18             213.   Denied.
19             214.   Denied.
20             215.   Denied.
21             216.   Denied.
22             217.   Mr. Schubring lacks knowledge or information sufficient to form a belief
23   about the truth of the allegations in Paragraph 217 and accordingly denies the same.
24             218.   Denied
25             219.   Denied.
26             220.   Denied.
27             221.   Denied.
28             222.   Denied.



                                                     12
 1             223.   Denied.
 2             224.   Denied.
 3             225.   Denied.
 4             226.   Denied.
 5             227.   Denied.
 6   COUNT X – TORTIOUS INTERFERENCE WITH BUSINESS EXPECTANCY,
 7               PROSPECTIVE BUSINESS RELATIONS BY ALL DEFENDANTS
 8             228.   Mr. Schubring restates each response set forth herein and incorporates them
 9   herein.
10             229.   Denied.
11             230.   Denied.
12             231.   Denied.
13             232.   Denied.
14             233.   Denied.
15                                       EXCEPTIONAL CASE
16             234.–237.     The allegations giving rise to Plastronics’ claim that this is an
17   exceptional case are not made against Mr. Schubring. Accordingly, no response from Mr.
18   Schubring is needed.
19                              EXEMPLARY DAMAGES UNDER DTSA
20             238.   Mr. Schubring restates each response set forth herein and incorporates them
21   herein.
22             239.   Denied.
23       EXEMPLARY AND/OR PUNITIVE DAMAGES UNDER ARIZONA LAW
24             240.   Mr. Schubring restates each response set forth herein and incorporates them
25   herein.
26             241.   Denied.
27
28



                                                      13
 1                                 ATTORNEY’S FEES UNDER DTSA
 2              242.    Mr. Schubring restates each response set forth herein and incorporates them
 3    herein.
 4              243.    Denied.
 5                           ATTORNEY’S FEES UNDER ARIZONA LAW
 6              244.    Mr. Schubring restates each response set forth herein and incorporates them
 7    herein.
 8              245.    Mr. Schubring admits that this is a correct recitation of the cited statute.
 9              246.    Denied.
10                                   DEMAND FOR TRIAL BY JURY
11              247.    No response to Paragraph 247 is necessary.
12                                         PRAYER FOR RELIEF
13              248.    Mr. Schubring denies that Plastronics is entitled to any of the relief requested
14    in Paragraph 248.
15   II.   AFFIRMATIVE DEFENSES
16              Mr. Schubring asserts the following affirmative defenses and reserves the right to
17    assert additional affirmative defenses as they become known through the course of discovery
18    in this matter.
19              1.      Statute of Limitations: Plaintiffs’ claims against Mr. Schubring are barred
20    either wholly or in part by the statute of limitations of A.R.S. § 12-548 (six years) and/or
21    A.R.S. § 44-406 (three years). Plaintiffs’ claims under the DTSA are barred by the statute of
22    limitations under 18 U.S.C. § 1836(d) (three years).
23              2.      Laches: Plaintiffs’ claims against Mr. Schubring are barred by the doctrine of
24    laches, as Plaintiffs unreasonably delayed in suing Mr. Schubring for conduct that occurred
25    in 2009.
26              3.      Preemption: Plaintiffs’ claim for tortious interference with business
27    expectancy is barred by the AUTSA.
28



                                                        14
 1          4.      Failure to State a Claim: Plaintiffs’ claims against Mr. Schubring are barred
 2   either wholly or in part because they fail to state a claim for which relief can be granted.
 3          5.      Privilege: Plaintiffs’ claim of tortious interference with prospective relations is
 4   barred either wholly or in party by the doctrine of privilege.
 5          6.      Release: Plaintiffs’ breach-of-contract claims against Mr. Schubring are barred
 6   either wholly or in part because Plaintiffs knew of Mr. Schubring’s alleged actions and
 7   released, either expressly, impliedly, or equitably, any right for which they now seek redress.
 8   Plaintiffs further specifically released Mr. Schubring from the non-solicitation provisions of
 9   his proprietary information agreement.
10          7.      Unclean Hands: Plaintiffs’ claims against Mr. Schubring are barred either
11   wholly or in part by Plaintiffs’ unclean hands.
12          8.      Mitigation of Damages: Plaintiffs’ claims against Mr. Schubring are barred
13   either wholly or in part because Plastronics failed to mitigate any alleged damages.
14          9.      No Injury: Plaintiffs’ claims against Mr. Schubring are barred either wholly or
15   in part because Plaintiffs have sustained no injury in fact.
16          10.     Injunctive Relief Barred: Plaintiffs’ claims for injunctive relief are barred
17   because an adequate remedy at law exists.
18          11.     Limitation on damages: Plaintiffs’ claim for exemplary damages are limited
19   by at least A.R.S. § 44-403 and the Due Process Clause of the United States Constitution.
20          12.     Reservation: Mr. Schubring reserves the right to supplement or amend these
21   affirmative defenses as discovery proceeds in this case.
22
23
24
25
26
27
28



                                                    15
 1                                                 HAYNES AND BOONE, LLP
 2                                                  /s/ Stephanie N. Sivinski
                                                   John Russell Emerson (pro hac vice)
 3                                                 Stephanie N. Sivinski (pro hac vice)
 4                                                 Matthew P. Chiarizio (pro hac vice)
                                                   Jamie Raju (pro hac vice to be filed)
 5
                                                   Attorneys for Defendants HighRel, Inc.; HiCon
 6                                                 USA, LLC; Dong Weon Hwang; and Paul
 7                                                 Schubring

 8
 9                                 CERTIFICATE OF SERVICE

10          I hereby certify that on November 19, 2018, I electronically transmitted the foregoing

11   to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of

12   Electronic Filing to all counsel of record.

13                                                 /s/ Stephanie N. Sivinski

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     16
